                                                                                          Fl LED
UNITED STATES DISTRICT COURT                                                          IN CLERK'S OFFICE
EASTERN DISTRICT OF NEW YORK                                                    U.S. DISTRICT COURT ~.D,N.Y.

--------------------------------------------------------------X
VIMON PANCHITKHAEW,
                                                                                *      APR O'-i 2019      *
                                   Plaintiff,                                    LONG ISLAND OrFICE:
                                                                  ORDER
                 -against-                                        18-CV-4434 (JFB)(AKT)

LONG ISLAND JEWISH MEDICAL CENTER,
DR. DEV KAMDAR, DR. ARMEN KASABIEN,
DR. FRANK G. DOUGLAS,

                                   Defendants.
--------------------------------------------------------------X
JOSEPH F. BIANCO, District Judge:

        On August 6, 2018, pro se plaintiff Vimon Panchitkhaew ("plaintiff') filed an in forma

pauperis complaint against Long Island Jewish Medical Center (the "Medical Center"), Dr. Dev

Kamdar ("Dr. Kamdar"), Dr. Armen Kasabian ("Dr. Kasabian"), and Dr. Frank G. Douglas ("Dr.

Douglas" and collectively, "defendants"). (ECF No. 1.) Accompanying the complaint is an

application to proceed informa pauperis. (ECF No. 2.) For the reasons that follow, plaintiffs

application to proceed in forma pauperis is granted, and the complaint is dismissed without

prejudice pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) and Fed. R. Civ. P. 12(h)(3).



                                                 DISCUSSION

I.      The Complaint

        Plaintiff's brief complaint is submitted on the Court's general complaint form. Although

plaintiff checked the box to allege that this Court's federal question subject matter jurisdiction is

invoked, in the space on the form complaint that calls for the federal constitutional provision or

federal statute that is at issue, plaintiff alleges "28: 1131, 28: 1332, NYS: other tort (negligence)."

(Compl., II. A.) Plaintiff also alleges that she, and each of the defendants, are citizens of New
York State (id.   ,r 2. B. 1-2), and that the amount in controversy is 40 million dollars. (Id. ,I 2.B.3.)
        Plaintiff, a self-described fifty-eight-year-old "underrepresented minority from Thailand,"

alleges that she "has been living her life miserably, painfully, and [has] endless health issues" due

to the "medical negligence" of the defendants.           (Id at 7-8.)     According to the complaint,

plaintiff had "extensive surgery" at the Medical Center to treat "buccal squamous cell carcinoma

invading the mandible," but she then "developed squamous cell carcinoma on the left side of her

mouth."     (Id. at 8-9.)     Plaintiff alleges that she was "admitted to the operating room" for

"resection," but instead, defendants "performed a partial maxillectomy that unnecessarily went all

the way to the retromolar trigone, and significant soft tissues." (Id. at 9.) Plaintiff claims that,

"[a]s a result of this improvised, unplanned surgery, [she] permanently suffocated an '[o]ral

[i]ncompetence."       (Id)     As a result, plaintiff alleges claims of "negligence - medical

malpractice." (Id at 11.)



II.       Application to Proceed In Forma Pauperis

        Upon review of plaintiffs declaration in support of her application to proceed in forma

pauperis, the Court determines that plaintiffs financial status qualifies her to commence this action

without prepayment of the filing fees. See 28 U.S.C. § 1915(a)(l). Therefore, plaintiffs request

to proceed in forma pauperis is granted.



III.   Application of28 U.S.C. § 1915

       Section 1915 of Title 28 requires a district court to dismiss an in for ma pauperis complaint

if the action is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks


                                                     2
monetary relief against a defendant who is immune from such relief.               See 28 U.S.C. §

1915(e)(2)(B)(i)-(iii). The Court is required to dismiss the action as soon as it makes such a

determination. See id.

       It is axiomatic that pro se complaints are held to less stringent standards than pleadings

drafted by attorneys, and the Court is required to read the plaintiffs pro se complaint liberally,

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976));

Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010); and to construe it '"to raise the strongest

arguments"' suggested. Chavis, 618 F .3d at 170 (quoting Harris v. City ofNY., 607 F.3d 18, 24

(2d Cir. 2010)). Moreover, at the pleadings stage of the proceeding, the Court must assume the

truth of "all well-pleaded, nonconclusory factual allegations" in the complaint. Kiobe/ v. Royal

Dutch Petroleum Co., 621 F.3d 111, 123 (2d Cir. 2010), aff'd 569 U.S. 108 (2013) (citing Ashcroft

v. Iqbal, 556 U.S. 662 (2009)).

       However, a complaint must plead sufficient facts to "state a claim to relief that is plausible

on its face."   Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007).          "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 679 (citations

omitted). The plausibility standard requires "more than a sheer possibility that defendant has

acted unlawfully."    Id. at 678.    While "detailed factual allegations" are not required, "[a]

pleading that offers 'labels and conclusions' or 'a formulaic recitation of the elements of a cause

of action will not do."' Id. (quoting Twombly, 550 U.S. at 555). Plaintiffs factual allegations

must also be sufficient to give the defendant "fair notice of what the ... claim is and the grounds

upon which it rests," Twombly, 550 U.S. at 555 (internal quotation marks and citation omitted),


                                                 3
and must show that the court has subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3); Ruhrgas

AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).


                        A. Legal Standard for Subject Matter Jurisdiction

       As a threshold matter, the Court must determine whether it has subject matter jurisdiction

to adjudicate plaintiff's claims. "Federal courts must determine that they have jurisdiction before

proceeding to the merits." Lance v. Coffman, 549 U.S. 437, 439 (2007). Notwithstanding the

liberal pleading standard afforded pro se litigants, federal courts are courts of limited jurisdiction

and may not preside over cases if they lack subject matter jurisdiction. Lyndonville Sav. Bank &

Tr. Co. v. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000). Lack of subject matter jurisdiction

cannot be waived, and may be raised at any time by a party or by the Court sua sponte. Id. If

subject matter jurisdiction is lacking, the action must be dismissed. Fed. R. Civ. P. 12(h)(3);

Lyndonville Sav. Bank & Tr. Co., 211 F .3d at 700-01.

       The basic statutory grants of subject matter jurisdiction are set forth in 28 U.S.C. §§ 1331

and 1332. Arbaugh v. Y & H Corp., 546 U.S. 500, 513 (2006). Section 1331 provides that

federal district courts "shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331. Section 1332 provides

that federal district court subject matter jurisdiction may be established where there is a diversity

of citizenship between the parties, and the amount in controversy exceeds the sum of $75,000.

28 U.S.C. § 1332. Although courts hold pro se complaints "to less stringent standards than

formal pleadings drafted by lawyers," Hughes v. Rowe, 449 U.S. 5, 9 (l 980),pro se litigants must

establish subject matter jurisdiction, see, e.g., Rene v. Citibank N.A., 32 F. Supp. 2d 539, 541-42

(E.D.N.Y. 1999).

                                                  4
                             B. Subject Matter Jurisdiction Analysis

       Applying the rules regarding federal district court subject matter jurisdiction to this case,

it is clear that this Court lacks subject matter jurisdiction to adjudicate plaintiffs claims.

Although plaintiff seeks to invoke this Court's federal question jurisdiction, she does not allege,

or even mention, any federal law, treaty, or constitutional provision in her complaint other than

the subject matter jurisdiction statutes. Even construing the pro se complaint liberally, the Court

cannot discern a non-frivolous federal claim such that this Court's federal question subject matter

jurisdiction pursuant to 28 U.S.C. § 1331 may be invoked. Rather, plaintiff alleges that she seeks

to pursue state law tort claims of negligence and medical malpractice. See Perpetual Sec., Inc.

v. Tang, 290 F.3d 132, 137 (2d Cir. 2002) ("When deciding whether federal question jurisdiction

exists, we must proceed prudently and make pragmatic distinctions between those allegations, if

any, that raise substantial questions and those that do not." (citing Franchise Tax Bd v. Constr.

Laborers Vacation Tr., 463 U.S. 1, 26 (1983))).

       Further, diversity subject matter jurisdiction is not established pursuant to 28 U.S.C. §

1332, because plaintiff alleges that all of the parties to the case are citizens of New York. Because

diversity of citizenship is lacking, the requirements of 28 U.S.C. § 1332 are not met. In the

absence of a basis to support this Court's subject matter jurisdiction, plaintiffs complaint must be

dismissed. See 28 U.S.C. § l 915(e)(2)(B)(ii); Fed. R. Civ P. 12 (h)(3). However, plaintiffs

claims are dismissed without prejudice and she may pursue any valid claims she may have against

the defendants in state court.




                                                  5
       IV.     Leave to Amend

       In light of the pleading deficiencies set forth above, the Court has considered whether

plaintiff should be given an opportunity to re-plead. Leave to amend should be freely granted

when justice so requires. Fed. R. Civ. P. 15(a)(2). "This relaxed standard applies with particular

force to prose litigants." Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir. 1999). The Second

Circuit has emphasized that a "court should not dismiss [a prose complaint] without granting leave

to amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated." Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citations and

internal quotation marks omitted); see also Chavis, 618 F.3d at 170. Nevertheless, "[l]eave to

amend, though liberally granted, may properly be denied for: 'undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc."' Ruotolo v. City ofN. Y., 514 F .3d 184, 191 (2d Cir. 2008) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)); see also Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,

126 (2d Cir. 2008).

       Here, the lack of subject matter jurisdiction cannot be remedied by amendment.

Accordingly, the Court declines to grant plaintiff leave to file an amended complaint.



                                         CONCLUSION

       For the reasons set forth above, plaintiffs application to proceed in forma pauperis is

granted, and her complaint is dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)

(ii) and Federal Rule of Civil Procedure 12(h)(3). The Clerk of the Court is directed to close this


                                                6
case.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore, in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                                     s/ Joseph F. Bianco

                                                    J s    F. Bianco
Dated:          April'j_, 2019                        n ed States District Judge
                Central Islip, New York




                                                7
